HABALSON, J.
The bill was filed1 by M. A. Wood against W. O. Wood, toi redeem certain described lands from a mortgage executed -by himself, J. P. Wood and F. S. Wood, on the 7th January, 1885, to said W. O. Wood.
The bill alleges that complainant is in possession of and owns a portion of the land embraced in the mortgage, not having parted with any right or title held by him since the execution of ¡said1 mortgage, and from] aught appearing, he and said J. P. and F. S. Wood, owned jointly the other lands therein described. The lands under mortgage are described in the bill, and the portion owned entirely by the complainant is also described.
It alleged that said W. G. Wood had advertised the lands for sale and was proceeding to sell the same under the power in the mortgage. Said M. A. Wood, one of the mortgagors, filed this bill, as stated, to redeem, and to enjoin said sale by the mortgagee, W.C. Wood, alleging that the mortgage debt had been fully paid, and there was nothing dlue on the mortgage; alleging, also, that it had been adjudicated between them by a competent court having jurisdiction of the parties and subject matter, that there was nothing due on the mortgage; and in the alterna,tive, that if mistaken in this, and it should be ascertained by tires court that there was anything due on said mortgage, complainant submitted himself to the judgment and decree of the court with' respect, thereto; and offered to pay such amount as might be found due.
It will be seen., then, that the main question in the case, as conceded by counsel on both sides is, whether or not the question of indebtedness of the complainant,, M. A. Wood, to the defendant, W. O. Wood, is res adjudicata; and, incidentally, if in a bill of this character, as contended by respondent,, the other mortgagors, J. P. and F. S. Wood are not necessary parties. *562In what respect are they interested? In the part of tin- land mortgaged, claimed to be owned entirely by complainant, M. A. Wood, they have no' interest, since it is alleged and proved, they have conveyed their- interests therein to him. But, there are other laud's in the mortgage besides these, in. which, as J. P. and F. S. Wood joined in the mortgage, it would seem they were interested with complainant, and would, themselves, have a right to redeem. It is true, the complainant, if anything is fofiind to be due and owing on the mortgage debt, could not redeem a, part of the mortgaged premises, but would! have to redeem the whole, by paying the entire mortgage debt. — 2 Pom. Eq. Jure. §§ 1211, 1212, 1221; Lehman v. Moore, 93 Ala. 186; Jones v. Matkin, 118 Ala. 348; McQueen v. Whetstone, 127 Ala. 417. The rule as laid down by Daniel and Story, as to the proper parties is, — to quote the language of Daniel, — “As a person entitled to a part only of the mortgage money cannot foreclose the mortgage without, bringing the other parties interested in the; mortgage money before the court, so- neither can a mortgagor redeem the mortgaged estate without making all those who have an equal right to redeem with himself parties, to- the suit. * * *
The. mortgagee has a right to' insist that the whole of the mortgaged estate shall be redeemed together; and for this purpose, that all the persons interested in .the several estates or miortgages should be made parties to a bill seeking an account andl redemption-.” — 1 Dan. Ch. Pr. 212; Btorv Eq. PI. §§ 185-188. Whether there was reversible error in not having made all his- co-mortgagors parties, -either as complainants or defendants,— conceding that they were necessary parties, in the matter of the alternate redemption as prayed for, — will depend, however, on the decision of the other and main question in the casé, as¡ to whether or not the indebtedness by complainant and his> co-mortgagors, J. P. and F. S. Wood, had been, theretofore, adjudicated between them by ai competent court having jurisdiction of them and of the subject-matter of said mortgage indebtedness. If the question of indebtedness on the mortgage had *563been so adjudicated, and it had been ascertained that the mortgage hadl been fully paid, there could, of course, be no room for redemption from it, and this would apply to each of the mortgagors, and destroy the mortgage as to each and all of them, which fact could afterwards be set up by either, for himself, in any proceeding by the mortgagee to enforce the mortgage, or by complainant to cancel it as a cloud on. his title, without reference to the other mortgagors, or mailing them parties;.
Let us then consider the question of res adjicclicata. It grows, out of a case, as shown, filed in the chancery court of Pilca county, on the 2d day of February, 1887, by the defendant in this case, W. O. Wood, against complainant, M. A. Wood, and said J. P. and F. S. Wood, and B. W Wood, the latter being brothers, and all' except B. W. Wood, joint mortgagors in: said mortgage. The facts of that case, as it appeared in this court on appeal, and as recited in the opinion of the court in 119 Ala. 181, are referred to by both sides in this case as being a correct statement. For convenience, we adopt that statement, where it is said that said W. O. Wood claimed “that on August 1, 1881, a copartnership was formed between, himself and- J. P. Wood, F. 'S. Wood and B. W. Wood, under the name of J. P. Wood & Co., by the terms of which, complainant was to have one-half interest therein, and defendants the other half, which partnership was dissolved on August 1, 1881, and praying for the appointment of a receiver and an accounting between the partners, that a lien be declared in favor of complainant for his, reimbursement on certain designated property into which, it was alleged, money and property of tire firm, fraudulently misappropriated by defendants, had been converted, and that a mortgage which hadl been, given to complainant by J. P. Wood, M. A. Wood and F. S. Wood, in eonsidera.tion of his undertaking and promising to pay all the indebtedness of the firm to the extent of $17,000, be foreclosed. The answer of the defendants denied the material allegations of the bill, and especially that there ever was such a partnership as that alleged in the bill, each of the defendants! except J. P. Wood, denying that *564ha was, or ever had been a member of said partnership, and averring that said partnership was composed of complainant [W. C. Wood] and J. P. Wood only.” It may be added, 'that the matter of the indebtedness of said mortgagors in said mortgage, was clearly, fully and specifically claimed! by said W. C. Wood in his said bill and as clearly, fully and specifically denied by the mortgagors, the defendants therein, and all indebtedness by them tiheraumder was distinctly denied. The question, then,’of indebtedness or not, by them to eomplainant, W. C. Wood, was clearly and distinctly made in that case, and wais an issue therein. Upon a reference to the register, on the issues involved, he found and reported that the partnership was begun on August 1, 1882, and that the members of the firm were complainant, W. C. Wood, J. P. Wood, F. S. Wood, B. W. Wood, and M. A. Wood,' — 'the complainant in this suit; he stated an account between tire partners, showing- a balance due complainant, W. C. Wood, and found a balance, of $2, 791.79 due on the mortgage. “On August 6, 1895, the cause was submitted for decree on the exceptions of both parties to the register’s report, and on the 3d of February, 189.6, in term time, the chancellor, upon a consideration of all the evidence, decreed that M. A. Wood1 [this complainant], F. S. Wood and B. W. Wood were not members of said firm of J. P. Wood & Co., sustained defendant’s exceptions, overruled those of complainant [W. C. Wood], and overruled the report m toto." On the 5th of February, 1896, andi in term time, the cause as it then stood was submitted on pleadings and proofs, and a decree was rendered the same day, dismissing the bill. The court ini this decree held, that the complainant was not entitled to the relief for which he prayed, and that relief should be denied. That decree, which was final, was appealed from by the complainant, and was here affirmed. — Wood v. Wood, supra. Whether there was anything due on the mortgage was a disputed question in the case. The indebtedness claimed by the mortgagee was denied by the mortgagors. “The issue [of indebted*565ness v&l now] thus presented, involved one of the equities upon which complainant’s right to- relief depended.”
Iti satisfactorily appears from said decree, when construed in connection with the pleadings, that it Avas determined not only that M. A., F. S. and B. W. Wood. Avere not partners Avit-h -complainant under the firm name of J. P. Wood] & 'Co-., but, also; that sa-icl mortgage Avas fully paid and discharged. One J. M. Hanri-l had been examined as a Avitness by defendants in that case, and it appears that on the submission o-f the cause his deposition Avas before the chancellor, but was not in the transcript on- appeal to this court. The court said: “We ha,Are no means- of knowing the nature of his testimony, and hence must presume, -as insisted by counsel, -that is ayos sufficient in character and weight, considered in connection AA'ith all the other evidence, to justify the conclusion of the chancellor that tire firm of J. P. Wood & Oo., was. composed of complainant and J. P. Wood only; that there Avas nothing due on the mortgage, or that its conditions had been performed, and that there has been no misappropriation of firm assets, or conversion thereof into other property, as charged in the bill, and to justify the overruling of the register’s report.” According to this opinion, then, from Avhich we have no reasons now to dissent, the decree, of the chancellor ascertained that said mortgage Avas fully satisfied. That the court did so adjudge, is not to be doubted on the face -of the proceedings, and there is- no evidence aliunde to the contrary.
To support- the olea of res adjudicMa, “the parties must be the same, the subject-matter the sanie, the point must be directly in question, and the judgment must be rendered upon that point,” — Gilbreath v. Jones, 66 Ala. 132. Or, as the principle is elsewhere expressed, res adjudicate-, is determined as existing, ‘Viren it is ascertained that the matters of the two suits are the same, and the issues in the former suit Avere broad enough to have comprehended all that is involved in the issues in the second suit. The inquiry is not, what the parties ac-. tually litigated, but what they might and ought to have litigated ini the former suit.” — Tankersley v. Pettis, 71 *566Ala. 179; Glass v. Meyrovitz, 119 Ala. 152. The decree here comes well within those requirements;.
On further consideration on application for a rehearing, the former opinion in the cause is modified and withdrawn, and the foregoing .opinion filed' in lieu thereof. The judgment of reversal heretofore rendered will he set aside, and one now rendered affirming the decree of the court below.
Affirmed.